          19-11465-cgm                   Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                          Main Document
                                                                         Pg 1 of 13




 Fill in this information to identify the case:

 Debtor name         MRZJ Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-11465
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          June 11, 2019                           X /s/ Randy J. Sarf
                                                                       Signature of individual signing on behalf of debtor

                                                                       Randy J. Sarf
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
               19-11465-cgm                   Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                                     Main Document
                                                                              Pg 2 of 13

 Fill in this information to identify the case:
 Debtor name MRZJ Inc.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF NEW                                                                                    Check if this is an
                                                YORK
 Case number (if known):         19-11465                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 American Express                                               Credit Card             Contingent                                                                      $113,299.03
 c/o Becket and Lee                                                                     Unliquidated
 LLP                                                                                    Disputed
 P.O. Box 3001                                                                          Subject to
 Malvern, PA 19355                                                                      Setoff
 Coolidge Capital                                               Merchant Cash           Contingent                                                                        $44,970.00
 LLC                                                            Advance; COJ            Unliquidated
 360 Motor Parkway                                                                      Disputed
 200B                                                                                   Subject to
 Hauppauge, NY                                                                          Setoff
 11788
 Darren J. Epstein,                                             Atorney Fees            Contingent                                                                                $0.00
 Esq., PC                                                                               Unliquidated
 254 South Main                                                                         Disputed
 Street                                                                                 Subject to
 Suite 406                                                                              Setoff
 New City, NY 10956
 East Shore Equities,                                           Merchant Cash           Contingent                                                                                $0.00
 LLC                                                            Advance                 Unliquidated
 5788 Merrick Road                                                                      Disputed
 Suite 205                                                                              Subject to
 Massapequa, NY                                                                         Setoff
 11758
 Joseph Cerullo                                                 Merchant Cash           Contingent                                                                                $0.00
 c/o Main Street                                                Advance                 Unliquidated
 Capital                                                                                Disputed
 360 Motor Parkway,                                                                     Subject to
 Suite 200B                                                                             Setoff
 Hauppauge, NY
 11788
 Kristin Shenk                                                  Unsecured, Verbal Contingent                                                                            $700,000.00
 118 Park Pllace                                                Contract Claim    Unliquidated
 Apt A                                                                            Disputed
 Venice, CA 90291                                                                 Subject to
                                                                                  Setoff




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
               19-11465-cgm                   Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                                     Main Document
                                                                              Pg 3 of 13

 Debtor    MRZJ Inc.                                                                                          Case number (if known)         19-11465
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Main St Capital                                                Merchant Cash           Contingent                                                                                $0.00
 Mechant Servic                                                 Advance                 Unliquidated
 360 Motor Street                                                                       Disputed
 Parkway                                                                                Subject to
 Suite 200B                                                                             Setoff
 Hauppauge, NY
 11788
 Orange Bank &                                                  Checking Account Disputed                                                                                 $13,279.00
 Trust Company                                                  Overdrafts/Fees  Subject to
 254 S. Main Street                                                              Setoff
 Suite 110
 New City, NY 10956
 Oxford Health Plans                                            Health Insurance                                                                                            $9,734.53
 P.O. Box 1697                                                  Premums
 Newark, NJ 07101




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
           19-11465-cgm                           Doc 10                Filed 06/11/19 Entered 06/11/19 22:27:56                                                                   Main Document
                                                                                      Pg 4 of 13
 Fill in this information to identify the case:

 Debtor name            MRZJ Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)               19-11465
                                                                                                                                                                                         Check if this is an
                                                                                                                                                                                          amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                      12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                     $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                        $            15,000.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                       $            15,000.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                     $                    0.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                        $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                                +$           881,282.56


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                              $             881,282.56




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                    page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                             Best Case Bankruptcy
           19-11465-cgm                  Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                         Main Document
                                                                         Pg 5 of 13
 Fill in this information to identify the case:

 Debtor name          MRZJ Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-11465
                                                                                                                                       Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number

 4.         Other cash equivalents (Identify all)
                     Monies in held on its behalf by Darren Jay Epstein, P.C.
            4.1.     **Amount being held is estimated                                                                                                $15,000.00




 5.         Total of Part 1.                                                                                                                     $15,000.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           19-11465-cgm                  Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                 Main Document
                                                                         Pg 6 of 13
 Debtor         MRZJ Inc.                                                                    Case number (If known) 19-11465
                Name




 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No.    Go to Part 6.
     Yes Fill in the information below.

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           19-11465-cgm                     Doc 10              Filed 06/11/19 Entered 06/11/19 22:27:56                                          Main Document
                                                                              Pg 7 of 13
 Debtor          MRZJ Inc.                                                                                           Case number (If known) 19-11465
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $15,000.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                              $15,000.00          + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                  $15,000.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          19-11465-cgm                   Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                   Main Document
                                                                         Pg 8 of 13
 Fill in this information to identify the case:

 Debtor name         MRZJ Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-11465
                                                                                                                               Check if this is an
                                                                                                                                amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.




Official Form 206D                               Schedule D: Creditors Who Have Claims Secured by Property                                     page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           19-11465-cgm                  Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                                        Main Document
                                                                         Pg 9 of 13
 Fill in this information to identify the case:

 Debtor name         MRZJ Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)          19-11465
                                                                                                                                                      Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $113,299.03
           American Express                                                   Contingent
           c/o Becket and Lee LLP
           P.O. Box 3001
                                                                              Unliquidated
           Malvern, PA 19355                                                  Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Credit Card
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $44,970.00
           Coolidge Capital LLC                                               Contingent
           360 Motor Parkway
           200B
                                                                              Unliquidated
           Hauppauge, NY 11788                                                Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Merchant Cash Advance; COJ
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           Darren J. Epstein, Esq., PC                                        Contingent
           254 South Main Street
           Suite 406
                                                                              Unliquidated
           New City, NY 10956                                                 Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Atorney Fees
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     Unknown
           East Shore Equities, LLC                                           Contingent
           5788 Merrick Road
           Suite 205
                                                                              Unliquidated
           Massapequa, NY 11758                                               Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Merchant Cash Advance
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes


Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         49326                                                Best Case Bankruptcy
           19-11465-cgm                  Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                                        Main Document
                                                                        Pg 10 of 13
 Debtor       MRZJ Inc.                                                                               Case number (if known)            19-11465
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Joseph Cerullo                                                     Contingent
           c/o Main Street Capital
           360 Motor Parkway, Suite 200B
                                                                              Unliquidated
           Hauppauge, NY 11788                                                Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Merchant Cash Advance
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $700,000.00
           Kristin Shenk                                                      Contingent
           118 Park Pllace
           Apt A
                                                                              Unliquidated
           Venice, CA 90291                                                   Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Unsecured, Verbal Contract Claim
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Main St Capital Mechant Servic                                     Contingent
           360 Motor Street Parkway
           Suite 200B
                                                                              Unliquidated
           Hauppauge, NY 11788                                                Disputed
           Date(s) debt was incurred                                         Basis for the claim:    Merchant Cash Advance
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.8       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $13,279.00
           Orange Bank & Trust Company                                        Contingent
           254 S. Main Street                                                 Unliquidated
           Suite 110                                                          Disputed
           New City, NY 10956
           Date(s) debt was incurred April 2019
                                                                             Basis for the claim:    Checking Account Overdrafts/Fees
           Last 4 digits of account number                                   Is the claim subject to offset?    No     Yes
 3.9       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $9,734.53
           Oxford Health Plans                                                Contingent
           P.O. Box 1697                                                      Unliquidated
           Newark, NJ 07101                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Health Insurance Premums
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Becket and Lee LLP
           P.O. Box 3001                                                                              Line     3.1
           Malvern, PA 19355-0701
                                                                                                            Not listed. Explain

 4.2       Jeffrey Zachter, Esq.
           30 Wall Street, 8th Floor                                                                  Line     3.4
           New York, NY 10005
                                                                                                            Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
           19-11465-cgm                  Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                                  Main Document
                                                                        Pg 11 of 13
 Debtor       MRZJ Inc.                                                                           Case number (if known)          19-11465
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.3       The Whitmore Group, Ltd.
           370 Old Country Road                                                                  Line      3.9
           Garden City, NY 11530
                                                                                                       Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.         $                          0.00
 5b. Total claims from Part 2                                                                        5b.    +    $                    881,282.56

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.         $                      881,282.56




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
          19-11465-cgm                   Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                        Main Document
                                                                        Pg 12 of 13
 Fill in this information to identify the case:

 Debtor name         MRZJ Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-11465
                                                                                                                                   Check if this is an
                                                                                                                                    amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.     Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules.   There is nothing else to report on this form.
        Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.2       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.3       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract


 2.4       State what the contract or
           lease is for and the nature
           of the debtor's interest

              State the term remaining

            List the contract number of
             any government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
          19-11465-cgm                   Doc 10            Filed 06/11/19 Entered 06/11/19 22:27:56                   Main Document
                                                                        Pg 13 of 13
 Fill in this information to identify the case:

 Debtor name         MRZJ Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)         19-11465
                                                                                                                              Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                     12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Kristin Shenk                     118 Park Pllace                                  American Express                D
                                               Apt A                                                                             E/F        3.1
                                               Venice, CA 90291
                                                                                                                                G




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
